Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on October 9, 2020, the applicant has submitted an amendment filed on January 7, 2021, amending claims 1- 2 and 4-15; cancelling claim 3; and arguing to traverse the rejection of claims 1-11 (claim 3 now cancelled and the limitation of claim 3 is incorporated in independent claims 1, 14, and 15) and 13-15 in view of the amendment. 
Response to Arguments
Amended claim 1 is no longer interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Amended claim 15 has cured issues under 35 U.S.C. 101.
Applicant’s arguments, see pages 13-17, filed January 7, 2021, with respect to the rejection(s) of claims (1 and 14) and (2,  4-7, 13 and15) under 35 U.S.C. 102 and 103 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nanri, et al. (US 2015/0036917).
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, et al. (US 2009/0141938 A1) in view of Nanri, et al. (US 2015/0036917 A1).
With regard to claim 1, Lim, et al. (hereinafter “Lin”) discloses 1. (Currently Amended) An image processing apparatus (See for example, Figs. 1 and 3), comprising: circuitry configured to: receive two images (via stereo camera 101 and 301) captured from different viewpoints, i.e., left view and right view (See for example, paragraph 0053); determine a search range section which is a corresponding point search region, using at least one of a value of a height L of an object to be detected in an object detection process, a value of a height h of the object on at least one image of the two images, or a value of a baseline length B corresponding to one of a value of a height L of an object to be detected in an object detection process, a value of a height h of the object on at least one image of the two images, or a value of a baseline length B corresponding to a distance between two cameras which capture the two images; and calculating disparity based on the determined search range section.  However, Nanri, et al. (See for example, paragraph 0105) teach these features. Lim and Nanri, et al. are combinable because they are from a similar field of endeavor, i.e., stereo image processing (See for example, Fig. 1 and the associated text).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Nanri, et al. into the system of Lim in order to provide a search range that is determined by an image matching section, and to calculate disparity in the stereo image using a baseline length which is a distance between cameras (See for example, paragraph 0105).   Therefore, it would have been obvious to combine Lim with Nanri, et al. to obtain the invention as specified in claim 1. 
	With regard to claim 2, while Lim does disclose stereo image processing (See for example, Figs. 1-4), Lim does not expressly call for  the image processing apparatus according to claim 1, wherein the circuitry is further configured to execute a stereo matching process which is 
Claim 14 is rejected the same as claim 1 except claim 14 is a method claim. Thus, argument similar to that presented above for claim 1 is applicable to claim 14.
With regard to claim 15, Lim (as modified by Nanri, et al.) discloses all of the claimed subject matter as already set forth above for claim 14. Lim at paragraph 0048, further states: “Here, the encoder 105 may be an internal hardware block of one chip or an embedded processor and, thereby, scarcely consumes the main processor (CPU)”. Claim 15 distinguishes from claim 14 only in that it recites a program that causes image processing to be executed in an image processing apparatus. While a program is not mentioned in Lim, et al, given the considerable level of skill in the art of image processing, one skilled in the art would have found it obvious, if not inherent, to make and use a computer program or instructions for performing the method.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Nanri, et al.  as applied to claims 1-2 and 14-15 above, and further in view of Mizukami, et al. (US 2015/0302596 A1).
With regard to claim 4, Lim (as modified by Nanri, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 10, and incorporated herein by reference. Lin (as modified by Stein, et al.) does not expressly call for, wherein a cost volume 
With regard to claim 5, Mizukami, et al. further disclose wherein a filtering process for the generated cost volume to generate plurality of cost volumes corresponding to a plurality of different resolutions (See for example, paragraph 0049, and 0053-0058). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Mizukami, et al. into the system of Lim (as modified by Nanri, et al.), and to do so would provide filtering or smoothing the cost volume, and as a result it may preserve the edges or boundaries of objects in the standard image (See for example, paragraph 0075). Therefore, it would have been obvious to combine Lim (as modified by Nanri, et al.) with Mizukami, et al. to obtain the invention as specified in claim 5.
	With regard to claim 6, Mizukami, et al, further disclose wherein the filtering process based on change of setting of a step which is a spacing between pixels to be filtered and a kernel size, i.e., window size, which defines a range of reference pixels to be referred to in the filtering process in accordance with the resolution of the cost volume to be output (See for example, paragraphs 0043-0057). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (as modified by Nanri, et al. and Muzukami, et al.) as applied to claims 4-6 above, and further in view of Najafi Shoushtari, et al.  (hereinafter “NS”) (US 9,626,590 B2).
With regard to claim 7, Lim (as modified by Nanri, et al. and Muzukami, et al.) discloses all of the claimed subject matter as already addressed above in paragraph 12, and incorporated herein by reference.  Lim (as modified by Nanri, et al. and Muzukami, et al.) does not expressly call for the use of an averaging filter for the filtering process.    However, NS (See for example, col. 6, lines 33-41: box filter) teaches this feature.  Lim (as modified by Nanri, et al. and Muzukami, et al.) and NS are combinable because they are form the same field of endeavor, i.e., stereo image matching/processing (See for example, col. 1, lines 28-29).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by NS into the system of Lim (as modified by Nanri, et al. and Muzukami, et al.), and to do so would at least allow filtering using box filtering after smoothing the cost volume, and as a result a reduction in processing time or computation cost is realized (See for example, col. 6, lines 37-61).  Therefore, it would have been obvious to combine Lim (as modified by Nanri, et al. and Muzukami, et al.) with NS to obtain the invention as specified in claim 7.   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Nanri, et al. as applied to claims 1-2 and 14-15 above, and further in view of Stein, et al. (US 2008/0036576 Al).
   With regard to claim 13, Lim (as modified by Nanri, et al.) discloses all of the claimed subject matter as set forth above in paragraph 10, and incorporated herein by reference. While Lim (as modified by Nanri, et al.) discloses a stereo camera that photographs a left view image .
 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, et al. (US 2009/0141938 Al).
With regard to claim 15, Lim, et al. discloses all of the claimed subject matter as already set forth above in paragraph 12, regarding method claim 14. Thus, the arguments are not repeated herein, but are incorporated herein by reference. Lim, et al. states: “Here, the encoder 105 may be an internal hardware block of one chip or an embedded processor and, thereby, scarcely consumes the main processor (CPU)”. Claim 15 distinguishes from claim 14 only in that it recites a program that causes image processing to be executed in an image processing apparatus. While a program is not mentioned in Lim, et al, given the considerable level of skill in the art of image processing, one skilled in the art would have found it obvious, if not inherent, to make and use a computer program or instructions for performing the method.
Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Numbers: 2015/0078669 (See for example, paragraph 0046) and 2015/0249814 (See for example, paragraph 0176).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665